Federal Defenders Southern District

22 Duane Street- 10th F loor, New York, NY 10007
OF NEW YOR K, INC. Tel: (212) 417-8700 Fax: (212) 571-0392

David E. Paton Southern District of New York
| . Jennifer LE. Brown

Execitive Director Aromey-in-Charge

and Atorney-in-Chief .

By ECF .< cit"

- \
Honorable Alvin K. Hellerstein Tb Jy Uf | oe
United States District Court <f Qu tL
Southern District of New York 44 7 yp .
000 Pear! Street WW ot OM p é
New York, NY 10007 pO WW ye

| VK.
Re: United States v. George Guldi al 1S
ft yw G

19 Cr. 126 (AKH)
1

Dear Judge Hellerstein:  K7 /y a | iL

Ihe defense writes jointly with the consent of X iOVernment to respectfully
request an adjournment of the trial until a date in May, 2021. The trial is currently
scheduled for November 16, 2020. The parties request this adjournment due to both
the ongoing public health crisis, and an attorney's previously scheduled leave.

 

The defense does not object to the exclusion of time under the Speedy Trial Act.

Respectfully submitted,

 

 

Tamara L. Giwa
lan Marcus Amelkin
Counsel for George Guldi

Federal Defenders of New York
(917) 890-9729

Ce: Sharon McCarthy (via ECF)

AUSA Danielle Kudla (via ECF)
AUSA Matthew Hellman (via ECF)

 
